                        Case 4:19-cv-04717-PJH Document 146 Filed 05/29/20 Page 1 of 2



            1      COOLEY LLP
                   ELIZABETH STAMESHKIN (260865)
            2      (lstameshkin@cooley.com)
                   PRIYAMVADA ARORA (301207)
            3      (parora@cooley.com)
                   3175 Hanover Street
            4      Palo Alto, CA 94304-1130
                   Telephone: (650) 843-5000
            5      Facsimile: (650) 849-7400

            6      Attorneys for Amici Curiae

            7
            8                                       UNITED STATES DISTRICT COURT
            9                                      NORTHERN DISTRICT OF CALIFORNIA
         10        CITY AND COUNTY OF SAN                          Case No. 4:19-cv-04717-PJH
                   FRANCISCO, et al.,
         11                                                        NOTICE OF CHANGE IN COUNSEL
                                      Plaintiff,
         12                                                        Judge: Hon. Phyllis J. Hamilton
                          v.
         13
                   U.S. CITIZENSHIP AND IMMIGRATION
         14        SERVICES, et al.,
         15                           Defendant.
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW
                   Case No. 3:19-cv-04717-PJH                                           NOTICE OF CHANGE IN COUNSEL
                        Case 4:19-cv-04717-PJH Document 146 Filed 05/29/20 Page 2 of 2



            1               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

            2               PLEASE TAKE NOTICE that Susan M. Krumplitsch, listed as one of the counsel for The

            3      American Academy of Pediatrics, The American Medical Association, The American College of

            4      Physicians and the American Academy of Pediatrics, California (collectively “Amici”) in this action,

            5      is no longer serving as one of the counsel in this action. Counsel of record for Amici will otherwise

            6      remain the same.

            7
            8
            9      Dated:     May 29, 2020                       /s/ Priyamvada Arora
                                                                 COOLEY LLP
         10                                                      ELIZABETH STAMESHKIN (260865)
                                                                 (lstameshkin@cooley.com)
         11                                                      PRIYAMVADA ARORA (301207)
                                                                 (parora@cooley.com)
         12                                                      3175 Hanover Street
                                                                 Palo Alto, CA 94304-1130
         13                                                      Telephone: (650) 843-5000
                                                                 Facsimile: (650) 849-7400
         14
                                                                 Attorneys for Amici Curiae
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP
ATTORNEYS AT LAW
                   Case No. 3:19-cv-04717-PJH                      1.                         NOTICE OF CHANGE IN COUNSEL
